Title: To Thomas Jefferson from Samuel Smith, 12 October 1825
From: Smith, Samuel
To: Jefferson, Thomas


Dr Sir/
Baltimore
12 Octr 1825
The present will be forwarded by Mr Caustin, the general Agent for the sufferers by depredation Committed by the French prior to the year 1800—He has Collected a Mass of testimony all going to Confirm the Opinion I had always had. That the Government had bartered the fair Claims of the Merchants against the Guarantee of the W. Indian Islands. and was bound in Common honesty to pay the losses sustained. Any information proper for you to afford will I flatter myself be grantedWith sentiments of the greatest RespectI am Dr sir/your sincere friendS. Smith